--------------------------------------------------------------------------------

      Exhibit 10.18


AMENDMENT NO. 3
TO THE
ENSCO INTERNATIONAL INCORPORATED
2000 STOCK OPTION PLAN

  This Amendment No. 3 is effective the 1st day of January, 2003, by ENSCO
International Incorporated, having its principal office in Dallas, Texas
(hereinafter referred to as the "Company").   WITNESSETH:   WHEREAS, the ENSCO
International Incorporated 2000 Stock Option Plan (formerly known as the Chiles
Offshore Inc. 2000 Stock Option Plan) was adopted by the Board of Directors of
Chiles Offshore Inc. and approved by its stockholders as of June 22, 2000 and
became effective on September 22, 2000; and   WHEREAS, the Plan was subsequently
amended by Amendment Nos. 1 and 2; and   WHEREAS, due to the merger of ENSCO
International Incorporated and Chiles Offshore Inc., the Plan was renamed the
ENSCO International Incorporated 2000 Stock Option Plan (which as currently
amended is referred to herein as the "Plan"); and   WHEREAS, the Company now
desires to adopt this Amendment No. 3 to the Plan in order to provide for the
outsourcing of certain Plan administrative functions to a third party;   NOW,
THEREFORE, in consideration of the premises and the covenants herein contained,
the Company hereby adopts the following Amendment No. 3 to the Plan:  

  Section VI B. of the Plan is hereby amended to read as follows:  

  "B.  PAYMENT OF EXERCISE PRICE. The option exercise price may be paid in cash
or, in the discretion the Committee, by the delivery of shares of Common Stock
then owned by the participant, or by a combination of these methods to the
Company or its designee. In the discretion of the Committee, payment may also be
made by delivering a properly executed exercise notice to the Company or its
designee together with a copy of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds to pay the exercise
price. To facilitate the foregoing, the Company may enter into agreements for
coordinated procedures with one or more brokerage firms. The Committee may
prescribe any other method of paying the exercise price that it determines to be
consistent with applicable law and the purpose of the Plan, including, without
limitation, in lieu of the exercise of a Stock Option by delivery of shares of
Common Stock of the Company then owned by a participant, providing the Company
or its designee with a notarized statement attesting to the number of shares
owned, where upon verification by the Company or its designee, the Company would
issue to the participant only the number of incremental shares to which the
participant is entitled upon exercise of the Stock Option. The Committee may, at
the time of grant, provide for the grant of a subsequent Restoration Stock
Option if the exercise price is paid for by delivering previously owned shares
of Common Stock of the Company. Restoration Stock Options (i) may be granted in
respect of no more than the number of shares of Common Stock tendered in
exercising the predecessor Stock Option, (ii) shall have an exercise price equal
to the Fair Market Value on the date the Restoration Stock Option is granted,
and (iii) may have an exercise period that does not extend beyond the remaining
term of the predecessor Stock Option. In determining which methods a participant
may utilize to pay the exercise price, the Committee may consider such factors
as it determines are appropriate."  

  Section XVI of the Plan is hereby amended to read as follows:  

  "XVI. WITHHOLDING.  All payments or distributions of Benefits made pursuant to
the Plan shall be net of any mounts required to be withheld pursuant to
applicable federal, state and local tax withholding requirements. If the Company
proposes or is required to distribute Common Stock pursuant to the Plan, it may
require the recipient to remit to it (or its designee) or to the corporation
that employs such recipient an amount sufficient to satisfy such tax withholding
requirements prior to the delivery of any certificates for such Common Stock. In
lieu thereof, the Company (or its designee) or the employing corporation shall
have the right to withhold the amount of such taxes from any other sums due or
to become due from such corporation to the recipient as the Committee shall
prescribe. The Committee may, in its discretion and subject to such rules as it
may adopt (including any as may be required to satisfy applicable tax and/or
non-tax regulatory requirements), permit an optionee or award or right holder to
pay all or a portion of the federal, state and local withholding taxes arising
in connection with any Benefit consisting of shares of Common Stock by electing
to have the Company or its designee withhold shares of Common Stock having a
Fair Market Value equal to the amount of tax to be withheld, such tax calculated
at rates required by statute or regulation."  

  IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has caused this Amendment No. 3 to be executed effective the date
first above written.

ENSCO INTERNATIONAL INCORPORATED

By:                                 

Its:                                 

 

--------------------------------------------------------------------------------